Citation Nr: 0306038	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  97-33 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Propriety of the initial evaluation for cluster headaches, 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from October 1987 to October 
1996.

This appeal arises from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that granted service connection for cluster 
headaches.  This disability was initially evaluated as 10 
percent disabling, effective from October 22, 1996.  In June 
1998, the RO increased the evaluation of the veteran's 
cluster headaches to 30 percent, again effective from October 
22, 1996.  The RO in Oakland, California, currently has 
jurisdiction over the case.  

In the rating decision of March 1997, the RO also denied 
entitlement to service connection for tinnitus and a right 
knee disability.  The veteran appealed these determinations.  
However, a Hearing Officer decision issued in June 1998 
awarded service connection for both disabilities.  The 
veteran has not expressed any disagreement with the initial 
evaluations assigned to these disorders.  Therefore, the 
Board of Veterans' Appeals (Board) finds that the award of 
service connection in June 1998 was a full grant of all 
benefits sought on appeal regarding these issues, and they 
are no longer in appellate status.


FINDING OF FACT

Since October 1996, the date of the grant of service 
connection for cluster headaches, the disability has been 
characterized by prostrating attacks occurring on an average 
of two to four times a month over the last several months 
that are not productive of a severe economic inadaptability.




CONCLUSION OF LAW

As the assignment of an initial 30 percent evaluation for the 
veteran's service-connected cluster headaches is proper, a 
higher evaluation is not warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110 (West 1991 & West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 3.400(b)(2), 4.1, 4.2, 4.124a, 
Diagnostic Code 8100 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 1991 & 
Supp. 2002).  As discussed below, the development conducted 
by VA in this case fully meets the requirements of the old 
provisions of 38 U.S.C.A. § 5107(a) (West 1991) and the new 
provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002).  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).  The recent 
publication of new regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA) does not require further 
development because, "the provisions of (the new 
regulations) merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  66 Fed.Reg. 
45620, 45629 (Aug. 29, 2001); see also 38 C.F.R. § 3.159 
(2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In VA letters of February and September 1998, 
and at his hearing on appeal in January 1998, VA informed the 
veteran of the actions he must take and the type of evidence 
required in order to establish his current claim.  The VA 
letters of February and September 1998 specifically informed 
the veteran of the type of evidence required to substantiate 
his claim for entitlement to an increased evaluation for 
cluster headaches.  The VA Hearing Officer in January 1998 
and VA letters of February and September 1998 informed the 
veteran of the type of actions that were required of him, to 
include his identification of pertinent evidence and his own 
attempt to obtain and forward this evidence to VA.  These 
instructions and letters also informed the veteran of the 
development that would be completed by VA in substantiating 
his claims, to include obtaining pertinent medical records 
and a VA examination, if appropriate.  In the Statement of 
the Case (SOC) of June 1997 and the SSOCs of June 1998 and 
October 2002, VA specifically notified the veteran of the 
evidence that it had considered.  The SOC and SSOCs also 
notified the veteran of the pertinent laws and regulations 
and the reasons and bases for VA's decision.  Specifically, 
the SOC and SSOC notified the veteran of the rating criteria 
for evaluating cluster headaches.  In addition, the statutes 
and regulations governing VA's duty to notify and assist were 
effectively changed in November 2000.  The veteran received 
notification of the old provisions in the SOC of June 1997 
and of the changes resulting from the VCAA in the SSOC of 
October 2002.  The October 2002 SSOC again informed him of 
the type of information and evidence necessary to 
substantiate his claim, and of who is responsible for 
producing evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  He and his representative were also provided the 
opportunity to submit additional argument.  Based on the 
above analysis, the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) have been met.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  All records 
pertinent to the current claim in the possession of the 
Federal government have been obtained, to include service and 
VA medical records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3).  The veteran has not alleged that he is 
currently in receipt of Workers' Compensation or Social 
Security Administration disability benefits, and there is no 
indication that other Federal department or agency records 
exist that should be requested.  See 38 U.S.C.A. § 5106.  

In addition, the veteran was afforded VA compensation 
examinations in January and February 1997 and May 1998.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The VA 
examiners noted accurate medical histories.  In addition, the 
examiner of May 1998 specifically indicated that the medical 
history and records in the claims file had been reviewed.  
These examiners also provided examination findings regarding 
the veteran's cluster headaches, to include descriptions of 
the interference with his daily activities and the 
appropriate diagnoses.  Therefore, these examinations are 
fully adequate for providing evidence regarding the existence 
and severity of the headaches.  

In written arguments dated in January 2003, the veteran's 
representative contented that the veteran should be afforded 
another VA compensation examination due to the length of time 
since his last VA examination and because the examiners had 
failed to address all of the rating criteria.  The rating 
criteria at VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100, evaluations three basic 
criteria for headaches, that is the frequency, duration, and 
severity of the attacks.  All three compensation examinations 
of record discussed these criteria in the noted histories and 
reported symptomatology, and the examiner of May 1998 also 
noted his conclusions regarding frequency, duration, and 
severity of the veteran's headaches in his summation.  While 
a significant period of time has elapsed since the veteran's 
last compensation examination in May 1998, neither the 
veteran nor his representative have alleged that he has 
sought any additional treatment since that time or that there 
has been an increase in his symptomatology since the 
examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993) (Where an appellant claims that his condition has 
become worse and the available evidence is too old for an 
adequate evaluation of appellant's current condition, the 
VA's duty to assist includes providing a new examination).  
As there is no claim that the veteran's headaches are 
currently worse than when he was last examined in 1998, 
development for an additional examination is not warranted.  

The veteran's representative submitted additional written 
contentions directly to the Board in March 2003 and argued 
that the Board should obtain a "vocational rehabilitation 
expert's opinion" as to whether the veteran's headaches are 
productive of severe economic inadaptability.  A review of 
the claims file indicates that the veteran provided testimony 
in January 1998 that described the effects his headaches had 
on his current employment.  As noted above, the VA examiners 
have also provided detailed descriptions of the frequency, 
duration, and severity of his cluster headaches.  A 
determination as to the economic inadaptability caused by the 
veteran's headaches is a factual finding that the Board is 
fully competent to make.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (The Board cannot base its decisions on 
its own unsubstantiated medical conclusions); Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (The Board has an 
inherent fact-finding authority to analyze the credibility 
and probative value of evidence sue sponte, when making 
factual determinations).  The veteran's lay evidence 
regarding the interference his headaches cause with his work 
will be given due consideration by the Board.  Therefore, 
development for a vocational rehabilitation expert's opinion 
is not required.

The veteran has identified private treatment of his headaches 
by his health management organization (HMO).  The RO directly 
requested these records at the address provided by the 
veteran in February and June 1998.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(1).  However, this HMO responded in June 
1998 that it could not identify the veteran in its records.  
A review of the RO's letter indicates that the veteran's name 
was spelled correctly and his Social Security number was 
accurate.  The veteran was directly contacted by letter of 
September 1998 and informed of the HMO's response.  He was 
requested to obtain this evidence and submitted it to the VA.  
In addition, the SSOC of June 1998 also informed the veteran 
of the HMO's response.  Thus, the duty to notify the veteran 
of an inability to obtain identified records has been met.  
See 38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  By 
letter of February 2003, the RO informed the veteran that his 
case was being forwarded to the Board and, in effect, that it 
would not undertake any further development in his claim.  
The veteran provided testimony and contentions regarding this 
claim at a hearing before VA in January 1998.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  
38 U.S.C.A. 5103A(a)(2).  In addition, as the veteran has 
been provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Evaluation of Cluster Headaches

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. §§ 4.1 
and 4.2 (2002).  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Rather, the veteran's disability will be 
rated under the diagnostic code that allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.

In May 1997, the veteran claimed that he had three to five 
headaches a month, with the longest duration between 
headaches being approximately 43 days.  It was noted by the 
veteran that he placed his work priorities over obtaining 
medical treatment.  At his hearing on appeal in January 1998, 
the veteran testified that he would get a headache every 
month that could last from 5 to 15 days.  He indicated that 
during these periods he would get a headache, it would be 
gone for a few hours, but then return.  The veteran described 
the headache feeling like tension and pressure in his temples 
and the right side of his skull.  He also claimed that his 
headaches would cause his right eye to water uncontrollably.  
He relieved his headaches by taking prescription medication 
and lying down.  When he took his medication, it caused him 
to "sit up" from half to one hour.  The veteran testified 
that his headaches had "somewhat" effected his employment.  
He acknowledged that he had not lost any time from work due 
to his headaches, but implied this required him to work 
through the pain.

A friend and former co-worker of the veteran's wrote in April 
1997 that the veteran would have an extreme headache once a 
day.  These headaches were reportedly so bad at times that 
the veteran could not function in his job and would have to 
take a break.  To treat these headaches, the veteran was 
noted to have used massive amounts of over-the-counter 
medication.  In a statement received in July 1998, another 
former co-worker indicated that at times the veteran's 
headaches were so bad that they would "almost bring him to 
his knees."

A review of the service medical records indicates that the 
veteran was treated for headache complaints in December 1994.  
At that time he complained of daily intermittent headaches 
affecting the right side of his head.  The pain reportedly 
would last from 10 to 30 minutes and, at times, would be at a 
level of ten (on a scale from 1 (no pain) to 10 (extreme 
pain)).  The diagnoses were cluster headaches.  On his 
separation examination of October 1996, the veteran reported 
a medical history of frequent/severe headaches.  The examiner 
summarized this history as occasional tension headaches that 
were not currently disabling.  On examination, the veteran's 
neurologic system was found to be normal.

During a VA general medical examination of January 1997, the 
veteran complained of 6 to 12 headaches a month that would 
last from two to three days.  These headaches were worse 
during winter months from September to April.  He denied any 
other physical problems associated with the headaches, except 
that his right eye would tear uncontrollably during his 
headaches.  The veteran reported that he normally controlled 
these headaches with over-the-counter medication, but if the 
headaches were severe enough the veteran would be unable to 
function.  He noted that he had not experienced a headache 
for the past two months and that this was the longest period 
that he had gone without a headache.  No neurological 
abnormalities were noted on examination.  The assessment was 
chronic headaches.

A VA neurologic examination was afforded the veteran in 
February 1997.  He complained of right frontal, intense 
headaches associated with profuse right eye lacrimation.  The 
veteran indicated that usually these were "daily" headaches 
that would last up to one week.  It was reported that 
occasionally these headaches occurred "in isolation," and 
at other times "during the month."  He asserted that his 
headaches lasted 30 to 45 minutes and could be so intense 
that they would wake him up from a dead sleep.  The veteran 
claimed that his last bout of headaches began during the last 
week of January 1997 and ended on February 1st.  He noted 
that he used over-the-counter medication to treat his 
headaches and had not sought medical treatment for them since 
his separation from the military.  He denied any symptoms of 
nausea or vomiting, but did get photophobic.  No neurologic 
abnormalities were noted on examination.  The impression was 
cluster headaches of a migraine variant.

VA outpatient records indicate that the veteran was seen for 
his headache complaints in January, April, and June 1997.  A 
headache clinic record of April 1997 noted that the veteran 
would experience a constant, mild headache for one to one and 
a half weeks.  He said that his daily headaches were not 
incapacitating.  However, during these periods he would have 
about two episodes of severe headaches (10 out of 10) that 
would last from 45 minutes to one hour and were associated 
with profuse watering of the eye.  As the veteran denied 
symptoms of nausea, vomiting, and photophobia; and the 
duration of the headaches was too short for a migraine and 
the constant headache was not typical of a cluster headache; 
the examiner found the veteran's history inconsistent for a 
cluster or migraine type headache.  However, he determined to 
treat the veteran's complaints like a cluster headache and 
started him on prescription medication.

In June 1997, the veteran said that his headaches awakened 
him while sleeping at night, but not every day.  His last 
headache was three weeks ago.  He had three to four 
headaches, mostly while sleeping.  The pain was often 10/10 
in intensity with lacrimal tearing and lasting 30 to 60 
minutes.  The veteran asked to be evaluated for a position 
that would require that he carry a weapon, and the examiner 
cleared him for this work.     

Another VA neurologic examination was given to the veteran in 
May 1998.  He indicated that his headaches occurred 
exclusively on the right side of the head in the forehead and 
temporal area.  These headaches usually occurred after 
midnight and would wake the veteran up.  They would last for 
about an hour and his right eye would profusely water.  He 
would be forced to lie down and the headache would 
spontaneously go away about an hour later.  He claimed that 
his headaches seemed to go in cycles becoming worse in 
September with fall weather and continuing until March when 
they would "ease up."  During the winter months, he 
experienced headaches once a month that would last from seven 
to ten days.  During the summer months, his headaches were 
less frequent.  He noted that the severity of his headaches 
had increased after he had stopped smoking and exercising 
(the latter due to a knee disability), and that the 
consumption of any beer would result in a headache.  The 
veteran reported that he was now taking prescription 
medication to alleviate his headaches.   The examiner 
commented that the veteran's neurologic examination was 
essentially normal.  The impression included right-sided 
cluster headaches.  The examiner commented that alleviation 
of the headaches would require the veteran to lie down and 
take rest.  Orthopedic examination dated that same month 
revealed that the veteran was employed as an electrical 
worker.  

Regarding the veteran's cluster headaches, this disorder has 
been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 
8100, evaluated as 30 percent disabling effective from 
October 22, 1996.  According to Code 8100, headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months should be evaluated as 10 
percent disabling.  A 30 percent evaluation is given for 
prostrating attacks occurring on an average once a month over 
the last several months.  A 50 percent evaluation is awarded 
for very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.

The veteran's lay evidence regarding the frequency of his 
headaches appears to be inconsistent.  In January 1997, he 
claimed to have six to twelve headaches a month (with the 
longest duration of a headache being 43 days) and in May 1997 
he asserted that he had three to five headaches a month.  
However, during sworn testimony in January 1998 he noted only 
one episode of headaches a month, but the duration of this 
episode could range from 5 to 15 days.  This sworn testimony 
is consistent with the symptomatology he reported on 
examinations in February 1997, April 1997, and May 1998.  
There is lay evidence from statements of April 1997 and May 
1998 that witnessed the veteran have "extreme" headaches 
everyday.  However, these statements appear to be from former 
fellow servicemembers who had worked with the veteran during 
his military service.  Daily headaches were also reported in 
the service outpatient record of December 1994.  However, 
this symptomatology is outside the ratable period as it 
occurred during the veteran's active service.  More 
significant for rating purposes is the physician's summation 
on the veteran's medical history at the time of his 
separation examination in October 1996.  This physician 
indicated that at that time the veteran reportedly had 
occasional headaches that were not disabling.  The Board 
finds that the most probative evidence of the frequency and 
duration of the veteran's headaches is that presented in his 
sworn testimony before VA and corroborated on examinations in 
February 1997, April 1997, and May 1998.  This evidence 
reflects that the veteran has an episode of mild constant 
headaches approximately once a month that last up to 15 days.  
The reported symptomatology on the VA examinations indicates 
that during these monthly episodes, the veteran would 
experience approximately two to four prostrating attacks, 
usually at night, which would last up to one hour and were 
associated with profuse tearing in the right eye.  In April 
1997, the veteran said that his daily headaches were mild and 
not incapacitating and that he would have only about two 
episodes every ten days of severe headaches.  According to 
the applicable rating criteria at Code 8100, this 
symptomatology warrants an evaluation of 30 percent 
disabling.

A higher evaluation is not warranted under this diagnostic 
code, as the veteran's headaches have not resulted in 
prolonged attacks that result in severe economic 
inadaptability.  While episodes of severe headaches with 
profuse tearing have been found by the examiner of May 1998 
to force the veteran to lie down for relief, these attacks 
usually happened at night and were over in approximately one 
hour.  As noted above, the lay statements of April 1997 and 
July 1998 that indicated the veteran's severe headaches 
interrupted his work describe symptomatology that happened 
outside of the ratable period.  The examination report of May 
1998 indicated that the veteran was currently employed and 
the veteran himself acknowledged in sworn testimony of 
January 1998 that his headaches only "somewhat" effected 
his current employment.  In June 1997, a VA examiner cleared 
the veteran for a position that would require that he carry a 
weapon.  
There is no lay or medical evidence that any severe attack of 
headaches has forced the veteran to quit his work or in any 
way resulted in a loss of employment opportunity or an 
employer having to grant an accommodation to the veteran.  In 
any event, the veteran's prostrating attacks appear to happen 
only two to four times a month and could not be characterized 
as "very frequent."  Based on this analysis, the Board 
finds that a 50 percent evaluation is not warranted under 
Code 8100 for cluster headaches.

The veteran's claim for a higher evaluation is an original 
claim that was placed in appellate status by a Notice of 
Disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings may be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, the Board concludes that the 
disability in the current case has not significantly changed 
since his separation examination in October 1996; therefore, 
a uniform rating is warranted.

According to 38 C.F.R. § 3.321(b)(1), in exceptional cases 
where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

A review of the claims file finds no lay or medical evidence 
that the veteran's headaches have resulted in frequent 
periods of hospitalization.  While the veteran's 
representative has claimed that his headaches are productive 
of a severe economic inadaptability, a review of the medical 
and lay evidence indicates that this is not the case.  The 
veteran himself acknowledged under sworn testimony in January 
1998 that his headaches only had somewhat of an effect on his 
employment.  On the May 1998 examination, the veteran 
indicated that he continued to work as an electrical worker.  
There is no evidence that the veteran's headaches have 
resulted in the loss of any occupational opportunity or that 
any employer has had to make accommodations for the veteran's 
disability.  Based on this evidence, the level of functional 
impairment resulting from the veteran's cluster headaches is 
fully contemplated by the rating schedule.  Therefore, the 
veteran's cluster headaches do not present such an 
exceptional or unusual disability picture that it would 
render the application of the schedular criteria impractical.  
By this finding, the Board does not wish to imply that the 
veteran has not incurred a functional impairment or 
interference with his occupational ability.  This finding 
merely concludes that the veteran's level of functional 
impairment is fully considered within the rating schedule and 
has not resulted in marked interference with this employment.

It is the Board's determination that a 30 percent evaluation 
is all that is warranted for the veteran's cluster headaches.  
While the veteran is competent to report his symptoms, the 
medical findings do not support a higher evaluation.  The 
Board finds that the examination reports prepared by 
competent professionals, skilled in the evaluation of 
disabilities, are more probative of the degree of impairment 
than the appellant's statements.  To the extent that the 
appellant described more severe symptomatology associated 
with his service-connected headaches, his lay evidence is not 
credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).  To this extent, 
the preponderance of the evidence is against the claim for a 
higher evaluation and the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

As the initial 30 percent evaluation assigned for cluster 
headaches is proper, a higher evaluation is denied.



____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

